Citation Nr: 0910897	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-24 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for residuals, left 
shoulder injury and rotator cuff repair, with degenerative 
joint disease and muscle atrophy (minor), currently rated as 
40 percent disabling.

2.  Entitlement to an increased rating for residuals fracture 
of the left distal fibula, currently rated as 20 percent 
disabling.  

3.  Entitlement to total rating for compensation based on 
individual unemployability (TDIU).

4.  Entitlement to service connection for neurological 
deficit of the right upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Lauranne Bergh

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, by the Fort 
Harrison, Montana, Regional Office (RO).

The issue of entitlement to TDIU and entitlement to service 
connection for neurological deficit of the left upper and 
lower extremities, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a left shoulder injury and rotator cuff tear 
with degenerative joint disease and muscle atrophy is 
manifested, at its worse, by abduction to 25 degrees but no 
showing of loss of head of the humerus or nonunion of the 
humerus.

2.  Residuals of a fracture of the left distal fibula is 
manifested by marked limitation of motion but no ankylosis of 
the ankle or malunion of the fibula.


CONCLUSIONS OF LAW


1.  The criteria for rating in excess of 40 percent for 
residuals of a left shoulder injury and rotator cuff repair 
with degenerative joint disease and muscle atrophy are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5200 (2008).


2.  The criteria for rating in excess of 20 percent for 
residuals of a fracture of the left distal fibula are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of October 2006 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice also complied 
with the provisions of Dingess and predated the rating 
decision.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

The Board notes that in an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  In regards to the issues on appeal the Board 
finds that while the preadjudicatory notice was inadequate, 
the essential fairness of the process has not been affected.

The record shows the Veteran was provided copies of the 
rating decision and notice as to how to appeal the RO's 
rating decision, and he did so.  In a Statement of the Case 
(SOC) of June 2007, the appellant was provided with all of 
the relevant Diagnostic Codes in his case.  Furthermore, in 
letters of October 2006 and April 2007 he was provided with 
examples of the medical and lay evidence he may submit to 
substantiate his case.  Furthermore, the Board notes that the 
symptoms required to meet the criteria for increased 
evaluations in the Veteran's case, are symptoms that a 
reasonable person with his disability would know to report.  
Moreover, treatment records and examination reports of record 
note the Veteran reporting symptoms associated with the 
disability.  The Veteran was provided with the notice and was 
given the opportunity to submit additional evidence, he was 
provided time to submit the same and he was afforded 
subsequent due process.  Although the Veteran received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Outpatient 
medical treatment records and private medical treatment 
records have been obtained.  These included a joint 
examination of December 2006.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, a claimant may 
experience multiple distinct degrees of disability that would 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision on 
that claim is made.  Thus, VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-
rating claim has been pending.  Moore v. Nicholson, 21 Vet. 
App. 211, 216-17 (2007).  In Hart V. Mansfield, 21 Vet. App. 
505 (2007), the Court found no basis for drawing a 
distinction between initial ratings and increased rating 
claims for applying staged ratings.  Accordingly, it was held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The Board has considered 
whether the Veteran's disabilities warrant a staged rating 
and finds that the disabilities have not significantly 
changed and that a uniform rating is appropriated.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Left Shoulder

Historically, the Veteran was granted service connection for 
atrophy of the left deltoid and limitation of motion with 
degenerative arthritis of the left shoulder in a rating 
decision of January 1947.  A 20 percent evaluation was 
assigned.  A 30 percent evaluation was assigned effective 
September 1994 and a 40 percent evaluation was assigned 
effective January 2001.  

In a medical report he was described as right handed as he 
signs his name with the right hand.  

In February2002 the Veteran was afforded a VA examination.  
At the time, the Veteran reported he was ambidextrous; that 
he experienced occasional pain on his left shoulder; he feels 
his shoulder is weak; he needs his right arm to lift his left 
upper arm and his left shoulder goes numb at times; he feels 
his left shoulder is useless; and, he feels he has lack of 
endurance.  He denied any stiffness, history of redness or 
heat, instability, locking, and fatigability.  He further 
denied any flare-ups and stated he feels his shoulder is the 
same all the time.  He does not use any prosthesis.  The 
Veteran also stated he needs help with getting dressed, and 
he can't vacuum or help with housework.  The Veteran also 
reported decreased sensation in the deltoid area and tingling 
of his hands. 

Physical examination revealed wasting of the left deltoid.  
Range of motion was abduction at 30 degrees with pain at 30 
degrees active and passive to the same amount; forward 
flexion was 0 degrees; external rotation was 0 degrees; and 
shoulder internal rotation was 0 degrees.  There was no 
evidence of painful motion, edema, effusion, instability, 
redness, or heat.  Movement at the elbow was normal.  There 
was a three inch scar over the shoulder with no muscle 
herniation.  His left shoulder could not move through a 
normal range to accomplish activities of daily living.  The 
diagnoses were: idiopathic peripheral neuropathy; traumatic 
arthritis of the left shoulder, failed left rotator cuff 
repair; history of left ancillary nerve injury and muscle 
atrophy secondary to that; history of bilateral carpal tunnel 
syndrome with left carpal tunnel release; history of fracture 
of the left fibula; and, patient has unsteady gait most 
likely due to his peripheral neuropathy.

Physical therapy records of August 2006 note the range of 
motion on the left shoulder to be 28 degrees of flexion, 25 
degrees in abduction, 20 degrees in extension, and 45 degrees 
in pronation.  It was noted all movements required shoulder 
elevation and conscious effort on the part of the Veteran.  
Moreover, it was noted he had no smooth movement in the left 
shoulder and often utilized his right hand to facilitate 
movement and placement

A September 2006 letter the Veteran's primary care physician, 
Dr. S.M., restated the findings of the physical therapy 
records of August 2006.  

Physical therapy records of November 2006 note range of 
motion of the left shoulder as flexion at 40 degrees active, 
125 degrees passive; abduction 50 degrees active, and 95 
degrees passive; external rotation neutral at active, and 15 
degrees at passive with pain; and, internal rotation at 45 
degrees active and passive.  Significant weakness was noted 
in the left shoulder.  

A private examination of December 2006 revealed the Veteran 
reported constant ongoing pain on the left shoulder which is 
alleviated through rest though not completely.  It is 
exacerbated with passive and active range of motion.  It was 
noted he requires help with most activities of daily living 
and he is unable to use his arms for any reasonable length of 
time to propel his wheelchair.  Range of motion, obtained 
from physical therapy records, of the left shoulder was noted 
to be flexion at 40 degrees active, 125 degrees passive; 
abduction 50 degrees active, and 95 degrees passive; external 
rotation neutral at active, and 15 degrees at passive with 
pain; and, internal rotation at 45 degrees active and 
passive.  Additional limitation included significant weakness 
in the left shoulder.  It was noted the shoulder is limited 
in function due to the Veteran's previous injury with pain on 
movement 100% of the time.  He has fatigue and weakness due 
to this injury with any attempt at repetitive use of the 
joint.  

Diagnostic Code (DC) 5200 rates ankylosis of the 
scapulohumeral articulation.  Where there is unfavorable 
abduction limited to 25 degrees from the side of the minor 
arm, the disability rating is 40 percent.  This is the 
maximum evaluation allowed under this code.  Under DC 5201, 
where the limitation of motion of the minor arm is to 25 
degrees from the side, the disability rating is 30 percent, 
the maximum evaluation allowed under this code.  

DC 5202 rates other impairment of the humerus.  Under DC 
5202, recurrent dislocation of a scapulohumeral joint with 
frequent episodes and guarding of all arm movements warrants 
a 20 percent rating where the minor extremity is affected; 
with infrequent episodes and guarding of movement only at 
shoulder level, a rating of 20 percent is available.  DC 5202 
allows 40 percent where there is fibrous union of the humerus 
of the minor extremity that is affected.  Nonunion of the 
humerus of the minor extremity warrants 50 percent.  Loss of 
head of the humerus (flail shoulder) of the minor extremity 
warrants a 70 percent evaluation.  Under 5203, which rates 
impairment of the clavicle or scapula, the maximum rating is 
20 percent.  

Arthritis due to trauma is to be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003. 38 C.F.R. § 4.71a, 5003 (2008).

The Board notes that the Veteran has been assigned the 
maximum rating allowed for the minor shoulder under DC 5200.  
Moreover, the Board has considered whether there are any 
other applicable rating criteria which could provide a higher 
rating for the Veteran's left shoulder disability.  However, 
DC 5202 is not applicable in the Veteran's case as there is 
no showing of loss of head of the humerus or nonunion of the 
humerus.

The Board has also considered whether there is any other 
potentially applicable diagnostic code which would allow a 
higher disability rating for the Veteran and finds that there 
is no applicable rating criteria which would allow a higher 
rating.  To the extent the there may be neurological defects, 
such is the subject of the Remand.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the preponderance of the evidence is against a 
rating in excess of 40 percent.

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this regard the Board notes that the 
Veteran is currently living in a nursing home due to the need 
to have someone care for him.  However, the record does not 
reflect that the Veteran has required frequent periods of 
hospitalization for his right shoulder disability.  In 
addition, the Board notes that the Veteran is receiving the 
maximum evaluation allowed under the DC and the 
manifestations of the disability are those contemplated by 
the schedular criteria.  There is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  The record also reflects that the Veteran has a 
myriad of other medical problems which impede his ability to 
work.  Thus, the interference due to the left shoulder 
disability is not marked and he has not submitted any 
supporting evidence constituting marked interference beyond 
that contemplated by the regular schedular standards.  
Therefore, referral of this issue for extra-schedular 
consideration is not in order

Distal Fibula

The Veteran has been assigned a 20 percent rating for 
residuals of a fracture of the left distal fibula under 
Diagnostic Code 5271.

Diagnostic Code 5271 evaluates the ankle disability based on 
limitation of motion.  Moderate limitation of motion of the 
ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
Part 4, Code 5271.  Normal range of motion in an ankle is 
considered to be 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

In a letter of September 2006 the Veteran's private 
physician, Dr. S.M. stated that the Veteran's left leg was 
limited to secondary pain and mild atrophy.  It was noted he 
is unable to ambulate safely. 

Physical therapy records of September 2006 note the Veteran 
reported his average pain in the lower extremities was 8 out 
of 10 with 10 out of 10  being the worst on a bad day.  
Strength at the left ankle was 3+/5.  Ankle range of motion 
was dorsiflexion to 0 degrees and plantar flexion to 50 
degrees.  

Physical therapy records of November 2005 note the left 
ankle's range of motion to be plantar flexion to 30 degrees.  
It was noted the Veteran was unable to dorsiflex to reach 
neutral by 5 degrees.  

A private joint examination report of December 2006 notes 
that the Veteran complained of ongoing pain which bothers him 
constantly and which is exacerbated with active and passive 
range of motion.  It was noted that the Veteran was 
essentially confined to a wheelchair due to pain, weakness, 
and general disability.  He is able to ambulate with a 
rolling platform walker with standby assist, however, this 
causes him significant pain and is a constant safety issue.  
He is unable to utilize his legs for any reasonable length of 
time to propel himself due to his leg injury and subsequent 
pain, weakness and immobility.  It was also noted he requires 
assistance with most activities of daily living including 
dressing, toileting, food set up, and self care.  Range of 
motion of the left ankle was noted to be plantar flexion to 
30 degrees both active and passive.  The Veteran was unable 
to dorsiflex to reach neutral; he lacked neutral by 5 degrees 
in active and passive range of motion.  It was noted that his 
lower leg fracture had caused some lower leg atrophy that has 
limited the Veteran's use of the leg since the injury.  He 
has pain, weakness and fatigue of the lower extremity with 
any attempt of repetitive use.  

In this case, marked limitation of motion has been 
demonstrated.  At worse and in considering the DeLuca factors 
and with pain, dorsiflexion is unable to reach neutral by 5 
degrees, and plantar flexion is limited to 30 degrees.  This 
is the maximum evaluation available under DC 5271.

In order to warrant a higher rating, the ankle must be 
ankylosed or there must be evidence of impairment of the 
tibia or fibula.  Specifically, a 20 percent evaluation is 
assigned for ankylosis of the ankle in plantar flexion less 
than 30 degrees.  For ankylosis of the ankle in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees, a 30 percent rating is warranted.  
A 40 percent rating is warranted for ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

The Veteran does not have ankylosis of the ankle.  He still 
retains movement of his right ankle.

Diagnostic Code 5262 addresses disorders of the tibia and 
fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under 
this provision, a 40 percent evaluation is warranted where 
nonunion of the tibia and fibula is productive of loose 
motion requiring a brace.  With evidence of malunion of the 
tibia and fibula, a 30 percent evaluation is warranted with 
marked knee or ankle disability, a 20 percent rating is 
warranted with moderate knee or ankle disability, and a 10 
percent evaluation is warranted with slight knee or ankle 
disability.  However, in this case, there is no evidence of 
malunion of the fibula.  X-rays of the left leg of March 
1959, 17 years after the fracture to the left leg in 1942, 
showed a deformity in the distal fibula which probably 
represents a healed fracture with excellent position, 
alignment and apposition and remodeling.  No recent fractures 
or dislocations were apparent.  A small fleck of increased 
density was noted just inferior to the anterior aspect of the 
calcaneus and it was noted this may represent an old tip 
fracture of possibly calcification within tendinous 
insertion.  It may also represent an artifact.  Thus, this 
diagnostic code would not afford the Veteran a higher rating 
in this case.

As for the provisions of Diagnostic Code 5271, based on the 
foregoing, the Board also finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for his right ankle disability.  The 
veteran is receiving the maximum rating for limitation of 
motion of the left ankle under Diagnostic Code 5271.  The 
pertinent diagnostic codes governing other ankle disabilities 
(Diagnostic Codes 5272 to 5274) also only permit a maximum 20 
percent rating.  In order for a higher rating to be assigned, 
the Veteran's right ankle must be ankylosed.  The objective 
evidence of record indicates that it is not ankylosed.  
Consequently, the claim for a higher schedular rating must be 
denied.

To the extent the there may be neurological defects, such is 
the subject of the Remand.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert, supra.  

In this case, the preponderance of the evidence is against a 
rating in excess of 20 percent.

The Board has also considered whether the Veteran's case 
represents an exceptional case and whether 38 C.F.R. § 3.321 
is for application.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, however, the evidence does not show that the 
Veteran's residuals of a fracture of the left distal fibula 
has caused frequent hospitalization.  The Board notes that 
the Veteran requires assistance with most activities of daily 
living and that he is living in a nursing home and is not 
working.  However, the assigned disability contemplates 
industrial impairment.  See 38 C.F.R. § 4.1.  The record also 
reflects that the Veteran has a myriad of other medical 
problems which impede his ability to work.  Thus, the 
interference due to the left distal fibula disability is not 
marked and he has not submitted any supporting evidence 
constituting marked interference beyond that contemplated by 
the regular schedular standards.  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating in excess of 40 percent for residuals of a left 
shoulder injury and rotator cuff repair with degenerative 
joint disease, is denied.

A rating in excess of 20 percent for residuals of a fracture 
of the left distal fibula, is denied.


REMAND

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities. See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. § 4.16(b) (2008).

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). I 
n Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2004); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The record shows that the Veteran is currently unemployed.  
He alleges that his service connected disabilities prevent 
him from obtaining gainful employment.  While the Veteran was 
afforded a joint examination in December 2006, an opinion as 
to his unemployability and the effect of his service 
connected disabilities on his employability was not rendered.  
Moreover, the Board notes that the Veteran has multiple 
additional disabilities which are not service connected.  The 
Board finds that the Veteran should be afforded an 
appropriate VA examination to determine whether he is unable 
to secure or maintain gainful employment as a result of his 
service-connected disabilities.  See Friscia, supra.

In addition, in April 2003 electrodiagnostic testing 
disclosed significant lower left extremity nerve injury 
consistent with past injury to the leg and let axillary nerve 
injury.  Such evidence gives rise to implied claims of 
service connection for neurologic deficit.  The Board notes 
that the prior denial or idiopathic peripheral neuropathy 
does not encompass the above finding.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for an examination to determine the 
current diagnosis and etiology of any 
neurological deficit of the left upper 
and lower extremities that the Veteran 
may currently have.  The examiner 
should specifically review the April 
16, 2003 report.  The examiner should 
opine as to whether it is as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that any currently 
diagnosed neurological deficits of the 
left upper and lower extremities are 
due to the injuries to the left 
shoulder and left leg in service or 
whether they were caused by his service 
connected left shoulder and left leg 
disabilities, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The claims folder should be made 
available to the examiner.  

2.  After the above development has 
been completed, the AOJ should schedule 
the Veteran for an appropriate VA 
examination to determine the effect of 
his service-connected compensable 
disabilities on his employability.   
The examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran is unable to secure or 
maintain substantially gainful 
employment solely as a result of his 
service connected disabilities, 
including residuals of a left shoulder 
injury and rotator cuff repair with 
degenerative joint disease and muscle 
atrophy, and residuals of a fracture to 
the left distal fibula.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


